Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEADLAMP DEVICE FOR LEANING VEHICLE HAVING CORNER LAMP ANDS AND A HEADLAMP

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9 are rejected under 35 U.S.C. 112 (b) or Pre-AIA  35 U.S.C. 112, Second Paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The scope of the claims is indefinite because there is an inconsistency between the body and the preamble. The preamble indicates that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi (EP 2792585 A1).

Regarding Claim 2, Kosugi discloses in Figures 1-6, the headlamp device according to claim 1, wherein the pair of cornering lamps further include an aiming mechanism (Controller 150) that adjusts the travel direction of light that is outputted from the at least one cornering lamp light source in each of the pair of cornering lamps, and the cornering lamp housings of the pair of cornering lamps are integrated with each other (Para 00132).
Regarding Claim 3, Kosugi discloses in Figures 1,  the headlamp device according to claim 1, wherein when viewed in the front direction or a back direction of the vehicle body, the pair of cornering lamps 130 and the at least one headlamp 110, 120 are arranged one above the other, without overlapping, in an up-down direction of the vehicle body.
Regarding Claim 4, Kosugi discloses in Figure 1, the headlamp device according to claim 3, wherein when viewed in the front or back direction of the vehicle body, the pair of cornering lamps 130 are above the at least one headlamp 110, 120.
Regarding Claim 5, Kosugi discloses in Figure 1, The headlamp device according to claim 3, wherein the pair of cornering lamps 130 are arranged side by side in a left-right direction of the vehicle body, and the at least one headlamp comprises a pair of headlamps 110, 120 that are arranged side by side in the left-right direction of the vehicle body 10.
Regarding Claim 9, Kosugi discloses in Figure 1,  the headlamp device according to claim 3, wherein: the front cover 18 includes an upside front cover 18, and a downside front cover 102 separate from the upside front cover, the downside front cover being arranged downward of the upside front cover when viewed in the front direction or the back direction of the vehicle body; and the at least one headlamp 110, 120 and the pair of cornering lamps 130 are disposed inside the upside front cover and the downside front cover, or respectively disposed inside the downside front cover and the upside front cover.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J MAY/Primary Examiner, Art Unit 2875